Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 2, 4 – 11, and 13 – 15 are presently pending and have been examined.
Claims 3 and 12 are cancelled. 
This action is final. 
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims cure the indefiniteness which gave rise to the 35 U.S.C. 112 rejection of 10/01/2021. Examiner disagrees. The newly added claim language does not make the claim more definite to the extent of overcoming the rejection. MPEP 2173 makes clear, “It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.” A decision on whether a claim is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. Power-One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1350, 94 USPQ2d 1241, 1245 (Fed. Cir. 2010); Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). If Applicant intends free space to mean a length of time Examiner suggests incorporating language that makes it clear that Applicant is referring to lengths of available or unavailable time as opposed to unoccupied or occupied areas of space within the room.  Similarly, Examiner suggests reciting “time frames” as opposed to just “frames”. 
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. Applicant states that the claims 1 - 15 are rejected under 35 U.S.C. 101 as being indefinite. Examiner disagrees. The claims are rejected under 35 U.S.C. 101 as being patent ineligible because they are directed to an abstract idea without significantly more. Applicant argues that the limitations of claim 1 " enables the apparatus to reduce the possibility that it is impossible to allocate an event to any of the multiple frames during the processes of allocating each of various events to one of the frames. Thus, the amended claim features improve the technology of allocation.   The claims recite a method, which are a statutory category of invention. However, the bulk of the claim language recites an abstract idea by setting forth and describing steps and mental processes to manage and organize room or space reservations. Absent recitation of “executed by a computer” in the preamble, the remaining steps can be performed in the human mind or using pen and paper. Furthermore, the remaining steps describe certain methods of organizing human activity as the claim limitations recite steps to manage allocating reservations to room spaces. The mere recitation of the computer does not integrate the abstract idea into a practical application because it is recited once at a high level of generality in such a way that it amounts to implementation of the abstract idea using a generic computer. As Applicant has admitted in Applicant’s arguments the improvement here is to the business process of allocation. Therefore, Examiner maintains the rejection under 35 U.S.C. 101. 
Applicant’s arguments, see page 10, filed 02/01/2022, with respect to claims 1 - 2, 4, 7 -11 and 13 have been fully considered and are persuasive.  The rejection of 10/01/2021 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4 – 11, and 13 – 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 10 recite specifying a plurality of candidates that each has a “free space” based on information that specifies one or more candidates included in the demand, setting a weight for a “free space” and identifying … a candidate whose “space is smaller” and “correcting a size of the free space”. Examiner finds that these limitations are vague. It is unclear whether Applicant intends that a space refers to an area within a room and smaller to refer to the degree of occupancy in the room or for space to refer to a period of time within a schedule and for smaller to refer to a shorter duration or shorter period of availability of time. For the purpose of compact prosecution, Examiner interprets space to refer to a time period and smaller to refer to a duration or period of availability or unscheduled time. As the dependent claims rely on the rejected independent base claims they are likewise rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. The claims recites:

Claim 1-  a method, comprising, receiving a demand for allocating a predetermined event to one of a plurality of frames; specifying a plurality of candidates that each has a free space based on information that specifies one or more candidates included in the demand, setting a weight for the free space in each of the plurality of candidates based on usage frequency of each of the candidates the usage frequency of each of the specified plurality of candidates being specified by referring to information on usage frequency of each of a plurality of frames in the past; correcting a size of the free space in each of the plurality of candidates using the weight corresponding to each of the plurality of candidates; identifying, from among the plurality of candidates, a candidate whose space is smaller than another space of another candidate included in the plurality of candidates when allocating the predetermined event to the candidate based on the corrected free space in each of the plurality of candidates; and outputting the identified candidate as allocating destination of the predetermined event. 

The above claim language recites certain method of organizing human activity as it sets forth and describes sales activities, managing relationships between people and commercial interactions. Furthermore, identifying a candidate whose space is smaller than another space is a mental process as it can be done by the human mind or using pencil and paper. 


 This judicial exception is not integrated into a practical application because the incorporation of the single additional element, the computer which executes the method, amounts to mere instructions to apply or perform the exception using generic computer implementation. Generic computer implementation of the abstract idea does not impose a meaningful limitation on the abstract idea. 


Outputting the identified candidate is furthermore extra-solution activity that is well-understood routine and conventional extra solution activity. See, pertinent guidelines in MPEP 2106.05(d)(II), which are instructive: the courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere generic computer implementation of the abstract idea does not provide an inventive concept. Therefore, claim 1 is ineligible. 

Claims 2, 4, 5, and 6 merely further narrow the abstract idea. As the claims recite an abstract idea for the same reasons provided with respect to claim 1 and contain no further additional elements, the claims are not integrated into a practical application and do not amount to significantly more than the abstract idea. Consequently, claims 2 – 6 are likewise ineligible. 

Claims 7 and 8 recite an abstract idea for the same reasons provided with respect to claim 1. Claims 7 and 8 recite a single further additional element: a terminal device. The terminal device and computer, individually and in combination fail to integrate the abstract idea into a practical application. Recitation of the terminal device, like that of the computer of claim 1, amounts to generic computer implementation of the abstract idea and thus, does not impose a meaningful limitation on the claim, does not integrate and does not provide an inventive concept such that the claim amounts to  significantly more than the abstract idea. Therefore claims 7 and 8 are ineligible. 

Claims 9 and 10 are substantially similar to claim 1. Claims 9 and 10 recite an abstract idea as they both set forth or describe mental processes and certain methods of organizing human activity for the same reasons provided above with respect to claim 1. 

Claim 9 recites an additional element – a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process. Claim 10 recites an additional element—an information processing device comprising a memory and a processor coupled to the memory. 

These additional elements fail to integrate the abstract idea into a practical application as they do not impose a meaningful limitation on the claims. The non-transitory computer readable medium storing a program of claim 9 and information processing device of claim 10 are both recited at a high level of generality and amount to mere instructions to perform the abstract idea using generic computer implementation. 

For those same reasons, the claims do not amount to significantly more than the abstract idea as generic computer implementation of the abstract idea does not provide the basis for an inventive concept. Thus, claims 9 – 10 are ineligible. 

Claims 11 and 13 – 15 merely further narrow the abstract idea. As the claims recite an abstract idea for the same reasons provided with respect to claim 9 – 10  and contain no further additional elements, the claims are not integrated into a practical application and do not amount to significantly more than the abstract idea. Consequently, claims 11 and 13 – 15 are likewise ineligible. 



Novel/Non-Obvious Subject Matter

Claims 1 – 2, 4 – 11, and 13 – 15  are rejected under 35 U.S.C. 112 and 35 U.S.C. 101, but recite limitations which the Examiner finds to be novel and non-obvious.

The following art is relevant to claims 1 - 2, 4, 7 - 11, and 13: US 2013/0090959 (hereinafter “Kvamme")  in view of  WO 2020087180 A1 (hereinafter "Cole”) in view of US-7885845-B2 (Mizrachi).
Claim 1 – 
Kvamme teaches receiving a demand for allocating a predetermined event to one of a plurality of frames [0053] (consumer perform a search for available reservations)[0075] (interface element shows time slots for reservations at a specified restaurant); [0068] (a listing of available reservations is then displayed )
Specifying a plurality of candidates that each has a free space based on information that specifies one or more candidates included in the demand
Setting a weight for the free space in each of the plurality of candidates [0045] (weighing may be assigned to each data item referenced in rule) based on usage frequency of each of the plurality of candidates [0045] (rules may simply specify a price to be charged based on the demand for reservations for the particular day and time.) the usage frequency of each of the specified plurality of candidates being specified by referring to information on usage frequency of each of a plurality of frames in the past;[0111] ( discusses collection of historical demand for reservations made for a day/time to establish parameters for rules to determine pricing/discounts.) ; [0045] Rules may be evaluated dynamically when a search for open reservations is made or updated periodically.
And outputting the identified candidate as allocating destination of the predetermined event.[0053] (available reservations are displayed on search page)
Kvamme teaches that the matching candidates which would be recommended to a user from which a demand has been received may be recommended to the user based upon guidelines set forth by the restaurant, such as filling seats in one section before seating parties in another section.[0101]
 It does not teach; however Cole, in the same field or endeavor, teaches: identifying from among the plurality of candidates (of Kvamme) a candidate whose space is smaller than another space when allocating the predetermined event (of Kvamme) to the candidate based on the free space in each of the plurality of candidates and the weight for the free space (of Kvamme) [00174] (In some embodiments the most important facility type is fully scheduled before beginning to schedule other facility types). 
Examiner interprets that fully scheduling a facility type before beginning to schedule other facility types corresponds to identifying from a plurality of candidates a candidate whose space is smaller than another space when allocating the predetermined event because if a first facility is being fully scheduled first before beginning to schedule another facility, then the identified candidates of the first facility will necessarily be smaller than the unused facility for which events have not yet been allocated as those facilities will have full availability since no events have yet been scheduled in the facility. 
Cole further teaches the identifying includes identifying the candidate that has the smallest free space from among the plurality of candidates when allocating the predetermined event to the candidate based on free spaces in the candidates and weights for the free spaces. [00174]
One of ordinary skill in the art would have found it obvious to combine the teaching of identifying the candidate whose space is smaller than another space when allocating the predetermined event of Cole to the system of Kvamme because such a combination would have been likely to lead to predictable results and the prior art shows the ability to incorporate such an event allocation rule into similar systems (Kvamme [0110] indicates determination of candidates to present to user may be based upon allocation guidelines similar to the technique of Cole). Furthermore, the system of Cole, more equitably and efficiently uses available space. [0182]
Mizrachi discloses a method of biasing suggested room/ resource search rsults based on resource-specific weighting such as a conference room being a favorite one of a reserving user. However, this is done in the context of recommending users who are more likely to give up their reservation ,swap, or cancel a reservation so that the requesting user can use the resource. While a user cancelling use of a resource or freeing up space could reasonably correspond to or result in a change in size of a free space,  Mizrachi stops short at recommending the candidate resource and current person who has reserved the space to the user so that the reserving user may contact the user to request to use the space, and does not teach that next step of correcting a size of free space using the weight corresponding to the candidate. See, Col. 5 lines 41-54:
The pre-determined threshold compared to the time period from when a resource is released until the resource is reserved by a second user for the same time slot as the released reservation may, for example, be a user adjustable value, so that a system administrator user or the like can `tune` the system based on use factors such as the level of user activity, etc. Accordingly, the threshold may be a dynamically settable value within a range of, for example, between zero (0) seconds and some number of minutes (e.g. 15 minutes).The dynamically adjustable threshold of this embodiment of the disclosed system advantageously allows for adjustments reflecting the level of user activity, e.g. an adjustment to a relatively shorter value would be appropriate in a use context in which there is a relatively high rate of resource reservation activities.

Claim 2 –
The combination of Kvaame and Cole teaches the limitations of claim 1. Cole further teaches the identifying includes identifying the candidate that has the smallest free space from among the plurality of candidates when allocating the predetermined event to the candidate based on free spaces in the candidates and weights for the free spaces. 
[00174] (In some embodiments the most important facility type is fully scheduled before beginning to schedule other facility types). 
Examiner interprets that fully scheduling a facility type before beginning to schedule other facility types corresponds to identifying from a plurality of candidates a candidate whose space is smaller than another space when allocating the predetermined event because if a first facility is being fully scheduled first before beginning to schedule another facility, then the identified candidates of the first facility will necessarily be smaller than the unused facility for which events have not yet been allocated as those facilities will have full availability since no events have yet been scheduled in the facility. 
One of ordinary skill in the art would have found it obvious to combine the teaching of identifying the candidate whose space is smaller than another space when allocating the predetermined event of Cole to the system of Kvamme because such a combination would have been likely to lead to predictable results and the prior art shows the ability to incorporate such an event allocation rule into similar systems (Kvamme [0110] indicates determination of candidates to present to user may be based upon allocation guidelines similar to the technique of Cole). Furthermore, the system of Cole, more equitably and efficiently uses available space. [0182]

Claim 4 – 
Kvaame teaches dividing the frame into a plurality of frames each having a continuous free space when the free space in one of the plurality of frames becomes discontinuous as a result of allocating an event to the frame. [0059] (As reservations are booked, the starting time for remaining reservations may be dynamically changed by the system …If reservations that have been booked would leave a gap before the start of an available reservation, the system may automatically adjust the start time for a subsequent reservation in the open reservations databases or change table assignments (or propose changes in table assignments) to reduce gaps in the schedule) ;[0092] ( times for open reservation could be moved in order to eliminate unused time between end of prior reservation and start of next available reservation); [0094] [0110] ( the system may then modify the sheet for the restaurant or modify open reservations based on the reservations that have actually been made. For example, the start and end times for adjacent (prior or subsequent) open reservations may be automatically adjusted to eliminate or reduce gaps between reservations)
Claim 7 –
Kvamme teaches: the receiving includes receiving the demand including the information from a terminal device; [0068] (system may provide an interface to the user on the mobile device to allow the user to request available reservations); [0071 Figs 3A- 3K]
the outputting includes outputting the identified candidate to the terminal device [0068] (a listing of available reservations is then displayed )
Claim 8	
Kvamme teaches: Receiving an allocation instruction from the terminal device in response to the output of the identified candidate to the terminal device; and [0068] (Describes making reservations on a mobile client device being used by a consumer to access system. A list of available reservations is displayed. User can then book the reservation)
Allocating the predetermined event to the identified candidate and [0053] (A record is then established in the reservations database  for the reservation that has been booked and the open reservation for that time slot is removed from the open reservations database.) [0058] (As reservations are booked, they are entered in reservations databases and removed from the open reservations databases.); Fig 2L (Place reservations from consumers)
outputting a notification to indicate completion of the allocation of the predetermined event to the identified candidate to the terminal device in response to the reception of the allocation instruction.[ 0062] (when a reservation is indicated as completed, system may send a text message or other notice to the user at that time or within some time interval. )
Claim 9 – See relevant rejection of claim 1. Kvamme also teaches: non-transitory computer-readable storage medium storing a program that causes a computer to execute a process and an information processing device comprising a memory and a processor coupled to the memory. [0112]
Claim 10 – See relevant discussion of claim 9.
Claim 11 – See relevant discussion of claim 2. 
Claim 13 – See relevant discussion of claim 4. 
Claims 5 and 14:  The combination of Kvamme and Cole in view of US 2014/0278671 (hereinafter "Leonhardt") is relevant to the discussion of claim 5 and 14.
Claim 5 
The combination of Kvamme and Cole teach the limitations of claim 1. It does not teach; however Leonhardt teaches the frame is an available time frame of a conference room, [0033] (Nonhuman resources refer to resources that do not necessarily require a human service provider, such as the renting of equipment or space provided by the business such as … conference rooms.) and the event is a plan to use the conference room by a person. [0033] (Customer is a person seeking to schedule an appointment for a resource through an online scheduling network )
One of ordinary skill in the art before the effective date of filing would have recognized that combining the teaching of Leonhardt to the teaching of the combination of Kvamme and Cole would have lead to predictable results as the prior art shows the ability to incorporate the technique of Leondhart into similar systems. Furthermore, the technique of Leondhart improves upon the combination of Kvamme and Cole by filling specific empty calendar slots, and optimizing profits[0007] and specifically by maximizing revenue for a service provider (such as a business which offers conference rooms for rent of [0033] ) by filling unfilled (or unbooked) time slots of the service. 
Claim 14 – See relevant discussion of claim 5. 

Claims 6 and 15: The combination of Kvamme and Cole and Leonhardt in view of US 2008/0306797 (hereinafter Fayaz) is relevant to the discussion of claims 6 and 15.
Claim 6- 
The combination of Kvamme, Cole and Leonhardt teaches the limitations of claim 5. It also teaches setting the weight for the free space in each of the plurality of candidates identified (Kvamme, [0023] (teaching providing offering some reservations on a premium basis (which corresponds to setting a weight for a free space in each of a plurality of candidates) ) based on the information in the demand (Kvamme, [0068] teaches reservation request (which corresponds to demand) includes criteria, preferences, filters) and based on the usage frequency of the candidate. (Kvamme, [0023] (teaching providing offering some reservations on a premium basis (which corresponds to setting a weight for a free space in each of a plurality of candidates)  based on information available to the system including time remaining until reservation date (as indicated by requesting user),including historical demand information for similar days or times).
 It does not teach; however, Fayaz teaches the demand includes a condition for facilities of a conference room where to allocate a predetermined plan, [0017] (The algorithm tracks the amenities of the conference rooms, and matches the requirements of the reserving group with an appropriately equipped room. Additional filters configured for the optimization of resource usage may comprise the type of amenities and facilities infrastructure that are required by the reserving entity ) (Examiner interprets that “requirements of the reserving group” and “amenities and facilities infrastructure that are required by the reserving entity” correspond to demand which includes condition for facilities of a conference room. )
and the setting includes setting the weight for the free space in each of the plurality of candidates identified based on the facilities of the conference room corresponding to the candidate by referring to the information on the usage frequencies of the time frames in the past. [0017] ( a software algorithm is configured to monitor usage and the level of utilization of conference rooms. (The algorithm tracks the amenities of the conference rooms, and matches the requirements of the reserving group with an appropriately equipped room. Additional filters configured for the optimization of resource usage may comprise the type of amenities and facilities infrastructure that are required by the reserving entity. In embodiments of the invention, filters can be weighted. 

One of ordinary skill in the art would have recognized that applying the technique of Fayaz to the system taught by Kvamme as modified by Cole and Leondhart would have led to improved system and predictable results as the prior art shows the ability to incorporate the teaching of Fayaz into similar systems. See, Fayaz, [0019] which states that algorithms of the present invention can be applied to resources such as conference rooms. Furthermore, the system of Fayaz provides automated resource management and optimization and dynamic scheduling of the resource. [0009]
Claim 15 – See relevant discussion of claim 6. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628
	/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628